DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-11 and 12-16) in the reply filed on 15 February 2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “11” and “12” (in paragraph [0041]) have both been used to designate “the processor”.  Likewise the reference character “12” has been used to designate both “the sensor” and “the processor” (in paragraph [0041]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In paragraphs [0080], [0081], and [0082] it states “act 34 of Fig. 1”, “act 36 of Fig. 1”, and “a separate act not . Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 12 recite “determining…an isocenter of the patient”. However the specification lacks information on what the isocenter of a patient is and how it is determined from “the estimated 3D body surface of the patient and based on the position of the moveable patient table.” The definition of the isocenter as it pertains to radiation therapy describes the point about which the treatment machine rotates. No definition of the isocenter in relation to a patient (or any object) is provided in the specification. Paragraph [0026] merely determine the isocenter of the patient and scan region,” however, given the definition of an isocenter of a treatment machine, and therefore the scan region, it is not apparent what constitutes the isocenters of the patient. In the absence of a definition of the isocenter in relation to the patient, nor any known definition thereof in the field, one of ordinary skill in the art would no be apprised of how to determine the isocenter of a patient “based on the estimated 3D body surface of the patient and based on the position of the movable patient table.”   
Claims 2-11 and 13-16 are also rejected by virtue of their dependency on claims 1 and 12, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 12 recite “determining…an isocenter of the patient”. However, it is unclear what aspect of the patient is intended by the “isocenter of the patient” in the absence of a known definition in the field and the lack of description in the specification. For this reason the claims and their dependents (2-11 and 13-16) are indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lerch (US 2017/0354385) in view of Schäfer et al. (US 217/0035374).
Regarding claim 1, Lerch teaches a method for estimating a three-dimensional (3D) body surface of a patient located on a moveable patient table in a medical imaging system, the method comprising:
capturing, with a sensor, a sequence of surface images of the patient (“the external image of externally visible features of the examination object is recorded by means of an external-image recording unit… the recording of the external image is restricted to recording images of the externally visible features or the surface and contours of the examination object” which “can entail a two-dimensional image, hereinafter 2D image, which is depicted in monochrome or also in color” [0015]; “wherein the external-image recording unit includes sensors for at least one of recording images of a 3D surface and creating a 2D image recording” [claim 3]);
estimating, by a processor, the 3D body surface of the patient by a machine-learned network in response to input of the surface images to the machine-learned network (“anatomical landmarks are extracted from the recording of the external image and said anatomical landmarks are used to compile a virtual 3D body model from which the position and/or orientation of the at least one body part is determined” [0079]; “landmarks can be automatically detected using heuristics including…an automatic learning method” [0081]-[0084], where “suitable features machine learned network includes the “the automatic learning method”).
While Lerch teaches a movable patient table (“a patient bed 3, the upper part of which 2 can be pushed with a patient O located thereupon” in [0126] and Fig. 3), it does not disclose determining, by the processor, an isocenter of the patient based on the estimated 3D body surface of the patient and based on a position of the moveable patient table; and positioning, by the processor, the patient via the moveable patient table based on the determined isocenter of the patient. Schäfer, which teaches an interventional x-ray system with automatic iso-centering, shares a technical field with the instant application and is relied on instead.
First, Schäfer discloses that “[i]n the process of iso-centering in particular the patient's underlying table is moved to center a volume of interest on an iso-center of a frame of an X-ray acquisition device” ([0003]). Here, the isocenter of the patient is interpreted as the center of a volume of interest, which is necessarily influenced by the position of the table on which the patient rests. Further, the system of Schäfer includes similar components to the set-up of Lerch, “comprising a processing unit, a table for receiving a patient and at least one optical camera adapted for acquiring optical images of a patient situated on the table and for providing image data to the processing unit, wherein the processing unit is adapted for segmenting an outline of a patient from an existing three-dimensional model” ([0010]). Additionally, “[a] physician may define the center of an ‘anatomy of interest’ based on this segmentation, e.g. the center of gravity of the liver... Then, the automatic iso-centering is performed” ([0013]). Since “iso-centering” involves aligning the center of an object with the “iso-center of a frame of an X-ray acquisition device” in the given context, the position of the table necessarily effects the spatial relationship 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment of Lerch with the “iso-centering” approach of Schäfer since “[a] precise iso-centering is necessary for keeping the X-ray exposure to the patient as little as possible” (Schäfer [0025]).
With regard to claim 2, Lerch further teaches the method of claim 1 wherein capturing comprises capturing with the sensor being a camera (“the external-image recording unit can use at least one of the following facilities: a camera, a depth camera, a non-contact electromagnetic sensor, an ultrasound distance-measuring unit, a radar-sensor facility, a depth camera and additionally a 2D camera” [0096]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch and Schäfer as applied to parent claim 2, and further in view of Singh et al. (US 2016/0306924).
Regarding claim 3, the modification of Lerch teaches the method of claim 2, but does not explicitly disclose wherein capturing with the camera comprises capturing the surface images as red-green-blue (RGB) images. Although Lerch states that “the recording of the external image can entail a two-dimensional image, hereinafter 2D image, which is depicted in monochrome or also in color” ([0060]), Singh is relied on instead as it teaches an analogous “method for estimating a body surface model of a patient” (Abstract) to the instant application.
Specifically, Singh teaches that “the three-dimensional sensor image data further includes color image data (e.g., an RGB image)” ([0031]). 
. 

Claims 4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lerch and Schäfer as applied to parent claim 1, and further in view of Choy et al. (3D-R2N2: A Unified Approach for Single and Multi-view 3D Object Reconstruction).
Regarding claim 4, the modification of Lerch further teaches the method of claim 1 wherein estimating further comprises:
estimating dense body markers for a first surface image of the sequence of surface images, the first surface image corresponding to a first imaged body portion of the patient; 
reconstructing a first 3D partial body surface for the first imaged body portion of the patient based on the first surface image;
estimating dense body markers for a second surface image of the sequence of surface images, the second surface image corresponding to a second imaged body portion of the patient;
reconstructing a second 3D partial body surface for the second imaged body portion of the patient based on the second surface image; and
As previously conveyed for claim 1, Lerch discloses that “anatomical landmarks are extracted from the recording of the external image and said anatomical landmarks are used to compile a virtual 3D body model from which the position and/or orientation of the at least one body part is determined” ([0079]), whereby “[l]andmarks can be understood to be individual body features of the patient that are easy to identify or localize in an image display” and “can, for example, mark positions of specific sub-regions of the patient and hence provide additional dense body markers (i.e., anatomical landmarks) in optical image data of a patient for determining a 3D body surface (i.e., virtual 3D body model). While the evidence of Lerch appears to teach this aspect for the whole body, and does not explicitly discuss separate body regions in separate images, one of ordinary skill would appreciate that the processing of an image of the entire body would also apply to multiple images of different parts of the body. 
However, Schäfer is relied on for teaching the acquisition of multiple optical images of the patient’s body surface ([0010]), whereby body parts contained in each image are segmented ([0013]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical image acquisition of Lerch with that of Schäfer to obtain multiple optical images for extracting of anatomical landmarks in each image  for the generation of a virtual 3D body models of the anatomies in each image. The instance of a first and second body portion as claimed represents a design choice of a duplication of parts (duplication of images of the body)  that is expected to produce the same outcome of producing a reconstruction of 3D body surface, like “compil[ing] a virtual 3D body model” in Lerch, in the absences of showing any criticality or unexpected results. Further, as per MPEP 2144.04, the “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”
However, neither Lerch nor Schäfer teach reconstructing the 3D body surface of the patient from at least the first 3D partial body surface and the second 3D partial body surface using a recurrent model. Choy, which teaches 3D object reconstruction via a 3D Recurrent Reconstruction Network (3D-R2N2), shares a technical field with the instant application and is relied on instead. Specifically, Choy teaches a 3D Recurrent Reconstruction Network (3D-R2N2) that “takes in one or more images of an object instance from different viewpoints and outputs a reconstruction of the object in the form of a 3D occupancy grid” (pg. 630)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the 3D reconstruction of Lerch and Schäfer with the 3D Recurrent Reconstruction Network of Choy “to automatically learn, in a mere end-to-end fashion, the appropriate intermediate representations from data to recover approximated 3D object reconstructions from as few as a single image with minimal supervision” (pg. 629).
With regard to claim 10, the modification of Lerch as above teaches the method of claim 4, with Choy further disclosing wherein the recurrent model comprises a recurrent neural network comprising Long Short-Term Memory (LSTM) units: “We propose an extension of the standard LSTM framework that we call the 3D Recurrent Reconstruction Neural Network which is suitable for accommodating multi-view image feeds in a principled manner” (pg. 630). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 3D reconstruction of Lerch and Schäfer with the 3D Recurrent Reconstruction Network of Choy for the same reason as stated above for claim 4. 
Regarding claim 11, the modification of Lerch as above teaches the method of claim 4, with Choy further disclosing wherein the recurrent model was trained end-to-end: “In our approach, however, we leverage for the first time the ability of deep neural networks to end-to-end fashion, the appropriate intermediate representations from data to recover approximated 3D object reconstructions from as few as a single image with minimal supervision” (pg. 629). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 3D reconstruction of Lerch and Schäfer with the 3D Recurrent Reconstruction Network of Choy for the same reason as stated above for claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch, Schäfer, and Choy as applied to parent claim 4, and further in view of Caluser (US 2018/0046875).
The modification of Lerch teaches the method of claim 4, but does not disclose wherein the first imaged body portion of the patient and the second imaged body portion of the patient overlap. Caluser is relied on instead, as it teaches an analogous system and method to the instant application that includes “acquiring a surface image of the patient's skin surface” (Abstract). 
Caluser specifically teaches “determining positional coordinates of at least one surface landmark in the first surface image, acquiring a first medical image of the medical patient having the surface frame depicted therein, and acquiring a second surface image of a second skin surface of the medical patient, the second skin surface at least partially overlapping the first skin surface” ([0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the image acquisition of Lerch and Schäfer with that of Caluser to ensure that the generated 3D body surface from the body parts . 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lerch, Schäfer, and Choy as applied to parent claim 4, and further in view of Singh as evidence by Point cloud.
With regard to claim 6, the modification of Lerch teaches the method of claim 4, but does not disclose wherein reconstructing the first 3D partial body surface comprises: partitioning the first surface image into a plurality of parts, wherein the plurality of parts corresponds to different body parts of the first imaged body portion of the patient, and wherein each part of the plurality of parts of the first surface image comprises a plurality of pixels; assigning a classification to each pixel of the plurality of pixels of the first surface image; and determining 3D surface coordinates for each pixel of the plurality of pixels.
Instead, Singh teaches “the patient data isolated from the three-dimensional sensor image data includes imaging data corresponding to at least a portion of the patient and, in some embodiments, to substantially all of the patient” ([0039]) whereby “the anatomical feature of the patient obtained via the parsing 208 includes a landmark (e.g., groin, left shoulder, right shoulder, left ankle, right ankle, left side of waist, right side of waist, left knee, right knee, and/or the like, and combinations thereof)” ([0047]). In this instance, the “parsing 208” in interpreted as partitioning since different anatomical landmarks are extracted with an image. Further, “[f]or each of the body part regions and landmarks, a multi-channel PBT classifier may be trained that selects a best set of features from grayscale, depth, and surface normal images” ([0050]). Additionally, image data necessarily includes pixel information, to which the multi-channel PBT classifiers for each landmark apply (e.g., grayscale feature). Further, “the patient data isolated Point cloud).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the virtual 3D body model generation of Lerch with the parsing and point cloud elements of Singh, since “[a] point cloud is less constrained” than other 3D surface reconstructions such as “a mesh” ([0039]). 
Regarding claim 7, the modification of Lerch teaches the method of claim 6, with Singh further disclosing wherein assigning comprises assigning each pixel to either a background class or a body part class ([0050] as in claim 6; “The patient data may further include a comparatively small amount of additional extraneous or non-patient imaging data (e.g., environmental data representing at least a portion of the clinical setting, a technician, patient clothing, and/or the like)” [0039], which necessarily includes pixel data corresponding to the extraneous imaging data that is different from the pixel data representing a body part class), wherein the body part class corresponds to the different body parts of the first imaged body portion of the patient (paragraphs [0039], [0047], and [0050] as conveyed for claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lerch with the parsing element of Singh in order to develop the most accurate 3D surface reconstruction that reduces the amount of incorporated “extraneous or non-patient imaging data” ([0039]). 


s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lerch, Schäfer, Choy, and Singh as applied to parent claim 6, and further in view of and Güler et al. (DenseReg: Fully Convolutional Dense Shape Regression In-the-Wild).
Regarding claim 8, the modification of Lerch teaches the method of claim 6, but does not explicitly disclose wherein partitioning and assigning comprises partitioning and assigning with at least one fully convolutional network with an encoder and a decoder, and wherein the determining comprises determining with at least one regressor.
However, Choy teaches a 3D Recurrent Reconstruction Network (3D-R2N2), which includes  “a 2D Convolutional Neural Network (2D-CNN)… to encode images into features” (pg. 632). Further, as depicted in Fig. 2, “[e]ach 3D-R2N2 consists of an encoder, a recurrence unit and a decoder” (Fig. 2 legend, pg. 632). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the 2D-CNN of the 3D-R2N2 of Choy to the image pixels of Singh in the modification of Lerch in order to “automatically learn, in a mere end-to-end fashion, the appropriate intermediate representations from data to recover approximated 3D object reconstructions from as few as a single image with minimal supervision” (pg. ).
However, this modification of Lerch does not teach wherein the determining comprises determining with at least one regressor. Güler is relied on instead as it teaches a dense image-to-template correspondences in a fully convolutional manner, which shares a technical field with the instant application. Specifically, Güler teaches that “instead of using a CNN as a ‘black box’ regressor, we draw inspiration from the success of recent works on semantic part segmentation [43, 11], and landmark classification [5, 6]. These works have shown that CNNs can deliver remarkably accurate predictions when trained to predict categorical variables, indicating for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 2D-CNN of Choy in the modification of Lerch above with the dense shape regression of Güler “to jointly tackle a multitude of problems, such as landmark localization or semantic segmentation” (pg. 6800).  
With regard to claim 9,  the modification of Lerch as above for claim 8 further teaches the method of claim 8 wherein the at least one regressor comprises a plurality of regressors, wherein each regressor of the plurality of regressors corresponds to one of the parts of the plurality of parts of the first surface image, and wherein each regressor of the plurality of regressors is separately trained: “We propose to combine powerful classification results with a regression problem that will yield a refined correspondence estimate. For this, we compute the residual between the desired and quantized U −V coordinates and add a separate module that tries to regress it. We train a separate regressor per facial region, and at any pixel only penalize the regressor loss for the responsible face region” (pg. 6802). In this instance the first surface image may correspond to the head of a patient, wherein different facial regions (e.g., eyes, cheeks, nose, mouth, etc.) correspond to the plurality of parts of the first surface image. Therefore, multiple regressors are provided that are separately trained. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 2D-CNN of Choy in the modification of .   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch in view of Schäfer as previously conveyed for claim 1, using the same evidence and logic pattern.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lerch and Schäfer in view of Choy as previously conveyed for claim 4 and claims 10-11, respectively, using the same evidence and logic pattern.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch, Schäfer, and Choy in view of Singh as previously conveyed for claim 6, using the same evidence and logic pattern.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch, Schäfer, and Choy, and Singh in view of Güler as previously conveyed for claims 8-9, using the same evidence and logic pattern. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793